MEMORANDUM**
Yuni Kurniawati, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) order denying applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
*328We lack jurisdiction to review the IJ’s determination that Kurniawati failed to file her asylum application within one year of entering the United States. 8 U.S.C. § 1158(a)(3); Hakeem v. INS, 273 F.3d 812, 815 (9th Cir.2001).
Under 8 U.S.C. § 1252, we have jurisdiction to review the IJ’s denial of withholding of removal and relief under the CAT. We review for substantial evidence. See Zheng v. Ashcroft, 332 F.3d 1186, 1193 (9th Cir.2003). Where, as here, the BIA affirms without an opinion, we review the IJ’s decision directly. Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003). We deny the petition.
Substantial evidence supports the IJ’s determination that Kurniawati failed to demonstrate that it is more likely than not that she would be subject to persecution if removed to Indonesia. See Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir.2003).
Substantial evidence also supports the IJ’s determination that Kurniawati failed to demonstrate that it is more likely than not that she would be tortured if removed to Indonesia. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.